



Exhibit 10.2
SECOND AMENDED AND RESTATED RECOURSE AND INDEMNITY AGREEMENT


THIS SECOND AMENDED AND RESTATED RECOURSE AND INDEMNITY AGREEMENT (“Agreement”),
dated September 17, 2018 (the “Restatement Effective Date”) is by and among
WELLS FARGO FINANCIAL LEASING, INC., an Iowa corporation with offices at 5000
Riverside Dr., Ste. 300E, Irving, TX 75039 (“Wells Fargo”), HYG FINANCIAL
SERVICES, INC., a Delaware corporation with offices at 5000 Riverside Dr., Ste.
300E, Irving, TX 75039 (“HYGFS”), and HYSTER-YALE GROUP, INC., a Delaware
corporation with offices at 5875 Landerbrook Drive, Mayfield Heights, OH 44124
(“Hyster-Yale”).


Hyster-Yale and its subsidiaries are in the business of manufacturing forklift
trucks, forklift truck attachments, fuel cells and other equipment, including
without limitation, Hyster, Yale, Utilev, Bolzoni, Auramo, Meyer and Nuvera
brand name equipment (collectively, the “Hyster-Yale Equipment”) that is sold
and distributed by Hyster-Yale and its subsidiaries and its dealers (“Dealers”).


Wells Fargo is in the business of, among other things, providing financing for
equipment similar to the Hyster-Yale Equipment.


Hyster-Yale and Wells Fargo have now determined to revise the nature of their
relationship to best provide certain types of financing to the Dealers and to
the customers of Hyster-Yale and/or the Dealers (“Customers”) for (i) all types
and brands of Hyster-Yale Equipment, (ii) certain other equipment sold by
Dealers (“Allied Equipment”) and (iii) equipment sold by non-Dealers to certain
Customers deemed by Hyster-Yale to be strategic customers (“Strategic
Equipment”) and (iv) other forms of financing either expressly sanctioned in the
By-Laws of HYGFS or as approved by the Board of Directors of HYGFS.


In conjunction therewith, Hyster-Yale and Wells Fargo have determined to amend
and restate that certain Second Amended and Restated Joint Venture and
Shareholders Agreement dated November 21, 2013, as such has been amended from
time to time, and certain of the ancillary agreements related to the operation
of HYGFS, including this Agreement.


This Second Amended and Restated Recourse and Indemnity Agreement amends and
restates that certain First Amended and Restated Recourse and Indemnity
Agreement dated as of November 21, 2013, as such has been amended from time to
time (the “Current Recourse and Indemnity Agreement”), and sets forth the terms
and conditions on which Hyster-Yale guarantees the prompt payment and
performance to Wells Fargo and HYGFS of the obligations of Dealers pursuant to
loans and extensions of credit by HYGFS to such Dealers.


NOW, THEREFORE, in consideration of the above premises and the mutual promises
contained herein, as well as other good and valuable considerations, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby agree
as follows:


ARTICLE I
CERTAIN DEFINITIONS




Second Amended and Restated Recourse and Indemnity Agreement - Page 1

--------------------------------------------------------------------------------





1.01    “Base Term” shall mean the period from the date hereof to and including
December 31, 2023 unless sooner terminated as provided herein.
1.02    “Commercial Equipment Financing” shall have the meaning given such term
in Section (1)(b)(v) of the Shareholders Agreement.


1.03    “Equipment” means any Hyster-Yale Equipment, Allied Equipment or
Strategic Equipment (as each of those terms is used in the Shareholders
Agreement) financed by HYGFS for a Customer.


1.04    “Eligible US Fleet Rental Financing Account” means and includes all US
Fleet Rental Financing Accounts other than any US Fleet Rental Financing
Accounts constituting an “Ineligible US Fleet Rental Financing Account” approved
by HYGFS in its sole discretion to qualify as Eligible US Fleet Rental Financing
Accounts hereunder.


1.05    “Eligible US Fleet Rental Financing Account Default” means and includes
any default of an obligor under an Eligible US Fleet Rental Financing Account
(whether such obligor is the direct obligor or a surety) where such default is
not cured by such obligor within 45 days of such obligor’s receipt of notice of
said default.


1.06    “Fleet Rental Financing Account” means and includes any loan or other
extension of credit to a Dealer for the acquisition by the Dealer of Equipment,
including attachments and batteries (and any related trade-ins) only if and to
the extent such Equipment (and any related trade-ins) is or becomes part of such
Dealer’s rental fleet, but does not include any loan or other extension of
credit by HYGFS to a Customer.


1.07    “Fleet Rental Financing Equipment” means any Equipment financed through
a Fleet Rental Financing Account.


1.08    “Ineligible Fleet Rental Financing Account” means and includes the
following: (i) Fleet Rental Financing Accounts financing property located
outside of the United States; (ii) any US Fleet Rental Financing Account covered
by a separate recourse arrangement; and (iii) any US Fleet Rental Financing
Account that is not approved by HYGFS in its sole discretion to qualify as an
Eligible US Fleet Rental Financing Account, which disapproval/ineligibility
shall be communicated to Hyster-Yale in the form of periodic loss pool reports
or other written notice delivered by HYGFS to Hyster-Yale.


1.09    “Lease Financing” shall have the meaning defined in Section (1)(b)(vi)
of the Shareholders Agreement.


1.10    “Loss Pool Balance” means, for each Loss Pool Account, the current
balance of the Loss Pool Account, as determined in accordance with Section 2.06
of this Agreement.


1.11    “Net Book Value” means the value of an Eligible US Fleet Rental
Financing Account, as reflected on HYGFS’s books and records, calculated on the
basis of: (i) all accrued and unpaid sums due under such Eligible US Fleet
Rental Financing Account; plus (ii) all future payments due during the remainder
of the term of such Eligible US Fleet Rental Financing


Second Amended and Restated Recourse and Indemnity Agreement - Page 2

--------------------------------------------------------------------------------





Account, with each such payment discounted to its present value from the due
date thereof to the date of payment of the Net Book Value at the interest rate
applicable to such Eligible US Fleet Rental Financing Account.


1.12    “Net Remarketing Proceeds” means the proceeds actually received by
Hyster-Yale upon its remarketing of Equipment, minus any applicable sales taxes
and Actual Out-Of-Pocket Costs (as defined in Section 2.06(b)(2) hereof). If
Hyster-Yale does not remarket the Equipment during the Remarketing Period, Net
Remarketing Proceeds will be deemed to be equal to the Net Book Value paid to
HYGFS and the adjustment to the applicable Loss Pool Account will be zero.


1.13    “Person” shall mean and include any individual, corporation,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any political subdivision thereof.


1.14    “Remarketing Period” means the period beginning on the date of receipt
of the Net Book Value under section 2.01 below and ending one hundred eighty
(180) days thereafter.


1.15    “Retail Customer” shall mean and include any Customer of a Dealer.


1.16    “Sale Out of Trust” means any conversion, disposal, sale or encumbrance
(other than a permitted rental or sublease to a Retail Customer) by a Dealer of
any Equipment that is the subject of a US Fleet Rental Financing Account in
violation of the terms of the applicable US Fleet Rental Financing Account
financing documents without the prior written consent of HYGFS.


1.17    “Shareholders Agreement” shall mean that certain Third Amended and
Restated Joint Venture and Shareholder’s Agreement dated as of the date of this
Agreement, by and between Wells Fargo and Hyster-Yale.


1.18    “US Fleet Rental Financing Account” means and includes any Fleet Rental
Financing Account financing property located in the United States.


1.19    “Wholesale Account” shall mean and include any loan or other extension
of credit, now or hereafter, by HYGFS to either: (i) any Dealer (whether or not
owned by Hyster-Yale or any of its respective affiliates or subsidiaries), or
(ii) Hyster-Yale or any of its respective affiliates or subsidiaries secured by
Hyster-Yale Equipment (whether or not such Hyster-Yale Equipment is purchased
directly from the proceeds of any such loan or other extension of credit or is
kept as inventory for sale or as part of the respective party’s rental fleet),
provided, however, that Wholesale Account shall not include any Commercial
Equipment Financing nor any Lease Financing to Dealers or Hyster-Yale, where
such assets are thereafter subleased to Retail Customers.


1.20    “Wholesale Account Documents” shall mean any documents evidencing any
Wholesale Account.


All capitalized terms not defined herein shall have the same meanings as
contained in the Shareholder’s Agreement.




Second Amended and Restated Recourse and Indemnity Agreement - Page 3

--------------------------------------------------------------------------------





ARTICLE II
RECOURSE FOR WHOLESALE ACCOUNTS


2.01    Recourse for Wholesale Accounts. The following provisions shall apply
with respect to all Wholesale Accounts not covered by the provisions of Section
2.06 hereof:


(a)    In the event of a default under any of the Wholesale Accounts entered
into by HYGFS during the Base Term (other than US Fleet Rental Financing
Accounts covered by a separate recourse arrangement outside of this Agreement
and Wholesale Accounts covered by the provisions of Section 2.06), Hyster-Yale
will, within twenty (20) days of demand, repurchase any such Wholesale
Account(s) affected by such default and pay HYGFS the amount then owed by the
respective party thereto to HYGFS under the default pursuant to the terms of the
respective Wholesale Account Documents (“Repurchase Price”). For purposes of
this Section 2.01, default is defined as the occurrence of any event which
would, under the terms of the Wholesale Account Documents, constitute a default.
It is not contemplated that HYGFS will automatically exercise its rights to
demand repurchase of any Wholesale Account(s) under this Section unless
collection of such Account(s) is deemed to be unlikely. Failure on the part of
HYGFS to exercise such right shall not constitute a waiver of such right. Upon
receipt by HYGFS of the full amount of the Repurchase Price for any Wholesale
Account(s), and provided that Hyster-Yale is not otherwise in Default under this
Agreement, HYGFS will assign all of its right, title and interest in such
Account(s) to Hyster-Yale (or its designee) without recourse to, or warranty (of
any kind whatsoever) from HYGFS.


(b)    Anything in this Agreement to the contrary notwithstanding, Hyster-Yale
hereby agrees that its obligations under this Section 2.01 shall be primary,
absolute, continuing and unconditional, irrespective of, and unaffected by, any
of the following actions or circumstances (regardless of any notice to, or
consent of, Hyster-Yale): (i) the genuineness, validity, regularity and
enforceability of any Wholesale Account; (ii) any extension, renewal, amendment,
change, waiver or other modification by HYGFS of any Wholesale Account; (iii)
the absence of, or delay in, any action to enforce the terms of any Wholesale
Account; (iv) the release of, extension of time for payment or performance by,
or any other indulgence granted to the Dealer or any other person with respect
to any Wholesale Account by operation of law or otherwise; (v) the existence,
value, condition, loss, subordination or release (with or without substitution)
of, or failure to have title to or perfect and maintain a security interest in,
or the time, place and manner of any sale or other disposition of any
Hyster-Yale Equipment, collateral or security given in connection with any
Wholesale Account, or any other impairment (whether intentional or negligent, by
operation of law or otherwise) of HYGFS’s rights to any such Hyster-Yale
Equipment, collateral or security; (vi) any Dealer’s voluntary or involuntary
bankruptcy, assignment for the benefit of creditors, reorganization, or similar
proceedings affecting the Dealer or any of its assets; or (vii) any other action
or circumstances which might otherwise constitute a legal or equitable discharge
or defense of a surety or guarantor. Notwithstanding any provision to the
contrary herein, Hyster-Yale shall have no obligation to repurchase any
Wholesale Account pursuant to this Section 2.01 under any of the following
circumstances: (x) solely with respect to Wholesale Accounts which are
documented solely by HYGFS, if a Wholesale Account proves unenforceable due to
the fact that the applicable Wholesale Account Documents are incomplete, (y)
solely with respect to Wholesale Accounts where HYGFS is responsible for the
perfection of its security interest in the respective


Second Amended and Restated Recourse and Indemnity Agreement - Page 4

--------------------------------------------------------------------------------





Hyster-Yale Equipment, if a Wholesale Account proves unenforceable due to a
failure of the Wells Fargo to obtain and perfect a valid first priority security
interest in such Equipment, or (z) if a Wholesale Account falls into default
solely because HYGFS is in default of its obligations under the applicable
Wholesale Account Documents.


(c)    At least One-Hundred and Eighty (180) days prior to the expiration of the
Base Term (or such longer period of time as agreed among the parties), HYGFS,
Wells Fargo and Hyster-Yale shall enter into discussions with respect to the
continuing need for recourse on Wholesale Accounts. In the event that HYGFS,
Wells Fargo and Hyster-Yale have not reached a mutual agreement as to the
provision of recourse on Wholesale Accounts for the period following the
expiration of the Base Term on or before the expiration of the Base Term, HYGFS
may at the expiration of the Base Term, in its sole discretion, cease providing
Wholesale Accounts to Dealers. Notwithstanding any provision to the contrary
herein, with respect to any and all obligations of Hyster-Yale as set forth in
this Section 2.01 with respect to Wholesale Accounts which may arise during the
Base Term (“Base Term Obligations”), those Base Term Obligations shall
nevertheless continue and remain undischarged until the same are indefeasibly
paid and performed in full.


2.02    Certain Waivers. With respect to Hyster-Yale’s recourse obligation set
forth in Section 2.01, notice of acceptance thereof and of any default by any
Dealer or any other Person is hereby waived. Presentment, protest, demand, and
notice of protest, demand and dishonor of any Wholesale Account, and the
exercise of possessory, collection or other remedies on any Wholesale Account,
are hereby waived. Notice of adverse change in any Dealer’s financial condition
or of any other fact which might materially increase the risk of Hyster-Yale is
also waived. All settlements, compromises, accounts stated and agreed balances
made in good faith between HYGFS and any Dealer shall be binding upon
Hyster-Yale.


2.03    No Subrogation. Without HYGFS’s prior written consent, Hyster-Yale shall
not exercise any rights which it may acquire against any· Dealer or the
Hyster-Yale Equipment or any other collateral or security by way of subrogation
under this Agreement, nor shall Hyster-Yale seek or attempt to exercise or
enforce any of HYGFS’s rights or remedies against any Dealer or the Hyster-Yale
Equipment or any of the collateral or security in respect of any payments made
by Hyster-Yale hereunder, unless and until all of the obligations of such Dealer
hereby guaranteed have been paid and performed in full. However, nothing in this
Section shall be deemed to prohibit Hyster-Yale from making demand upon, or
suing, any Dealer for any payment made by Hyster-Yale on behalf of such Dealer
under this Agreement, so long as such demand or suit does not involve (i) any
attempt to accelerate or otherwise require such Dealer to pay any amount not
paid by Hyster-Yale, or (ii) any attempt to repossess, foreclose upon, or
otherwise proceed against the Hyster-Yale Equipment or any other collateral or
security (whether or not Hyster-Yale may also have a security interest in or
lien upon the same).


2.04    Dealer Credit Lines. In consideration of the recourse set forth in this
Article II, Hyster-Yale and HYGFS shall work in a timely fashion to determine,
from time to time, the maximum amount of credit (“Credit Line”) that will be
extended to each Dealer. However, it is expressly agreed and understood that it
shall be no defense to Hyster-Yale’s obligations under this Article II if such
Credit Line is ever exceeded, unless Hyster-Yale has specifically rejected, in


Second Amended and Restated Recourse and Indemnity Agreement - Page 5

--------------------------------------------------------------------------------





writing, an extension of credit to a Dealer in excess of the Credit Line
previously determined by both Hyster-Yale and HYGFS.


2.05    Termination. The recourse obligation set forth in Section 2.01 may be
terminated by Hyster-Yale at any time as to any Dealer upon delivery to HYGFS of
a written notice of such termination, but as to all “pretermination obligations”
those obligations shall nevertheless continue and remain undischarged until the
same are indefeasibly paid and performed in full. For these purposes,
“pretermination obligations” shall mean and include all of the Dealer’s
obligations under any Wholesale Account in existence, or any proposed Wholesale
Account for which HYGFS may have made a commitment, on or before delivery of
such written notice of termination.


2.06    Rental Fleet Financing Account Loss Pool. The following recourse
provisions shall apply to all Eligible US Fleet Rental Financing Accounts. For
the avoidance of doubt, the parties hereto hereby confirm: Fleet Rental
Financing Accounts other than Eligible US Fleet Rental Financing Accounts, and
Eligible US Fleet Rental Financing Accounts that become Ineligible US Fleet
Rental Financing Accounts due to a Sale Out of Trust, shall be covered under the
provisions of Section 2.01 hereof.


(a)
Operation of Loss Pool Accounts.



(1)    HYGFS and Hyster-Yale will establish (for notional purposes only) an
initial Loss Pool Account (the “Initial Loss Pool Account”) for all Eligible US
Fleet Rental Financing Accounts funded prior to January 1, 2008.


(2)    Commencing annually on the first day of each subsequent calendar year and
thereafter ending on the last day of such calendar year during the Base Term (or
on the last day of the Base Term if such term expires on a day which is not the
last day of such calendar year), HYGFS and Hyster-Yale will (for notional
purposes only) establish a new annual loss pool account (each such account,
together with the Initial Loss Pool Account, a “Loss Pool Account”) for all
Eligible US Fleet Rental Financing Accounts funded during that calendar year.


(3)    The starting Loss Pool Balance for the Initial Loss Pool Account shall be
equal to seven and one half percent (7.5%) of the Net Book Value of each
outstanding Eligible US Fleet Rental Financing Accounts funded prior to January
1, 2008.


(4)    The starting Loss Pool Balance in each annual Loss Pool Account on
January 1 of the calendar year in which such Loss Pool Account is established
(other than the Initial Loss Pool Account) will be equal to $1,500,000.


(5)    Unless otherwise specifically agreed by the parties, the Loss Pool
Balance for an annual Loss Pool Account will remain unchanged until the
aggregate Eligible US Fleet Rental Financing Accounts funded by HYGFS during
such calendar year (the “Annual Aggregate Funded Amount”) exceeds twenty million
dollars ($20,000,000). When the Annual Aggregate Funded Amount exceeds twenty
million dollars ($20,000,000), HYGFS and Hyster-Yale will, simultaneously with
the funding of additional Eligible US Fleet Rental Financing Accounts, increase
the Loss Pool Account for such calendar year by an amount equal to seven


Second Amended and Restated Recourse and Indemnity Agreement - Page 6

--------------------------------------------------------------------------------





and one half percent (7.5%) of the Net Book Value of such funded Eligible US
Fleet Rental Financing Accounts.


(6)    In the event that HYGFS determines that an Eligible US Fleet Rental
Financing Account Default has occurred, HYGFS may at its discretion provide
Hyster-Yale with written notice of such default, including the applicable Net
Book Value for such account (“Loss Pool Default Notice”).


(7)    Within ten (10) days of its receipt of a Loss Pool Default Notice,
Hyster-Yale will pay HYGFS the applicable Net Book Value associated with such
Fleet Rental Financing Account causing the Loss Pool Default. Notwithstanding
the foregoing, if the applicable Net Book Value exceeds the then existing
applicable Loss Pool Balance, Hyster-Yale shall be required to pay only that
portion of the applicable Net Book Value (the “Partial Net Book Value”) that
does not exceed the then existing applicable Loss Pool Balance (unless
Hyster-Yale, in its discretion, chooses to make a payment to HYGFS in excess of
that balance). Further, if the particular Net Book Value is greater than the
applicable annual Loss Pool Balance, HYGFS will be entitled to obtain the unpaid
portion out of any other Loss Pool Balance (or if the Loss Pool Balance for such
calendar year is still subject to increase under Section 2.06(a)(5) above, then
out of the future Loss Pool Balance of such annual Loss Pool Account) and/or
retain any future collections in regard to the defaulted Transaction (up to the
applicable Net Book Value).


(8)    The Loss Pool Balance for the Initial Loss Pool Account shall be reduced
by HYGFS and Hyster-Yale to the extent that the Net Book Value of the total
Eligible US Fleet Rental Financing Accounts funded prior to January 1, 2008
becomes less than the Loss Pool Balance in the Initial Loss Pool Account. The
Loss Pool Balance for all other Loss Pool Account shall be reduced by HYGFS and
Hyster-Yale to the extent that after the calendar year in which the Loss Pool
Account is established, the total Net Book Value of the Eligible US Fleet Rental
Financing Accounts for such year becomes less than the Loss Pool Balance in such
year’s Loss Pool Account.


(9)    Provided that HYGFS has received the applicable Net Book Value from
Hyster-Yale, HYGFS will transfer and assign all its right, title and interest in
such Eligible US Fleet Rental Financing Account and any Equipment associated
with such account to Hyster-Yale on an AS-IS, WHERE-IS basis, without
representation or warranty, except that neither HYGFS nor any agent of HYGFS
shall have encumbered the applicable account.


(10)    Upon receipt of either the Net Book Value or the Partial Net Book Value,
as the case may be, and the remarketing of the applicable Equipment pursuant to
the remarketing agreement, the applicable annual Loss Pool Balance will be
reduced by the difference between such Partial Net Book Value or Net Book Value,
as the case may be, and the applicable Net Remarketing Proceeds. For the
avoidance of doubt, no Loss Pool Account will be reduced to less than zero at
any time.


(11)    In no event shall the payment by Hyster-Yale of any indemnity or
recourse payment, including any amount payable pursuant to Section 2.01 of this
Agreement, result in a reduction of, or otherwise affect, any Loss Pool Balance.


Second Amended and Restated Recourse and Indemnity Agreement - Page 7

--------------------------------------------------------------------------------







(12)    Notwithstanding the foregoing, on no more than (3) occasions (unless
HYGFS shall agree in writing to a greater number) during the term of any
Eligible US Fleet Rental Financing Account, Hyster-Yale, in its discretion, may
choose to cure an Eligible US Fleet Rental Financing Account Default by paying
the accrued and unpaid amounts (each a “Cure Payment”) due under such account as
of the date of the corresponding Loss Pool Default Notice in lieu of paying
HYGFS the applicable Net Book Value. Should an Eligible US Fleet Rental
Financing Account Default occur following Hyster-Yale’s making of three (3) Cure
Payments, Hyster-Yale shall be required to pay the applicable Net Book Value.


(b)
Remarketing of Eligible US Fleet Rental Financing Equipment



(1)    Upon payment of the Net Book Value, Hyster-Yale shall obtain possession
and, on a commercially reasonable efforts basis, remarket the Fleet Rental
Financing Equipment during the Remarketing Period. In performing its remarketing
responsibilities, Hyster-Yale will not discriminate between the Fleet Rental
Financing Equipment and equipment owned by it or another party to whom
Hyster-Yale may be bound to provide remarketing assistance.


(2)    In attempting to remarket the Fleet Rental Financing Equipment to a third
party on a commercially reasonable basis during the Remarketing Period,
Hyster-Yale shall be entitled to the actual and reasonable costs of
repossession, repair, refurbishment, insurance and remarketing (“Actual
Out-Of-Pocket Costs”) which do not exceed fifteen percent (15%) of the Net Book
Value of the Fleet Rental Financing Equipment being remarketed.


(3)    If Hyster-Yale is able to remarket the Fleet Rental Financing Equipment
to a third party during the Remarketing Period, the proceeds actually received
by Hyster-Yale will be distributed in the following manner: (i) first, to
Hyster-Yale, an amount equal to the Actual Out-Of-Pocket Costs; (ii) second, to
HYGFS, an amount equal to the outstanding Net Book Value, to the extent not
previously paid by Hyster-Yale; (iii) third, to Hyster-Yale, an amount equal to
that portion of the Net Book Value that was previously paid by Hyster-Yale to
HYGFS; and (iv) fourth, to any other amounts owed to HYGFS for which the Fleet
Rental Financing Equipment acted as security for such other amounts owed, if
any; and (v) any amount remaining after payment of the amounts described in
subparagraphs (i) through (iv) shall be remitted to the applicable Dealer.


ARTICLE III
INDEMNITIES


3.01    Lender Liability. Hyster-Yale hereby agrees to indemnify, save and keep
harmless HYGFS, its respective agents, employees, successors and assigns from
and against any and all losses, damages, penalties, injuries, claims, actions
and suits, including legal expenses and outside attorneys’ fees, of whatsoever
kind and nature, in contract or tort (collectively, “Losses”) arising out of or
in connection with (i) any decision or recommendation by Hyster-Yale to limit,
terminate or otherwise modify any Dealer’s Credit Line, (ii) any decision or
recommendation by Hyster-Yale to the effect that HYGFS should not enter into any
Wholesale Account with any Dealer, (iii) any refusal by HYGFS to enter into any
Wholesale Account with any Dealer by reason of Hyster-Yale’s termination of the
recourse set forth in Article II above with respect to such Dealer’s


Second Amended and Restated Recourse and Indemnity Agreement - Page 8

--------------------------------------------------------------------------------





obligations, or (iv) any termination or other modification of any Dealer’s
franchise by Hyster-Yale.


3.02    Product Liability and Infringement Claims. Hyster-Yale hereby also
agrees to indemnify, save and keep harmless, HYGFS, its respective agents,
employees, successors and assigns from and against any and all Losses arising
out of or in connection with the manufacture, sale, delivery, use,
specifications, performance, operation or condition of any Hyster-Yale Equipment
and infringement claims relating to Hyster-Yale Equipment.


3.03    Defense. Hyster-Yale shall, upon written request, defend any actions
based on any matter covered by the indemnities contained in Section 3.01 or 3.02
above (collectively, “Indemnities”).


3.04    Survival. The Indemnities shall survive the expiration or termination of
this Agreement.


ARTICLE IV
COLLATERAL AUDITS


4.01    Audits. From time to time HYGFS may cause an audit to be performed as to
all of the collateral or security of any Dealer for any obligation to HYGFS
(“Collateral Audit”). Such Collateral Audit shall be conducted by a party of
HYGFS’s choosing, which party may be related to HYGFS or may be independent of
HYGFS. At HYGFS’s election, Hyster-Yale may perform Collateral Audits.


4.02    Costs. Wells Fargo shall pay the costs in connection with any Collateral
Audit.




ARTICLE V
MISCELLANEOUS


5.01    Assignment. HYGFS may not assign its respective rights hereunder,
without the prior written consent of Hyster-Yale. Hyster-Yale may not delegate
any of its duties or obligations hereunder without the prior written consent of
HYGFS.


5.02    Successors and Permitted Assigns. The respective rights and obligations
of the parties set forth in this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


5.03    Notices. All notices permitted or required to be given hereunder shall
be in writing and shall be delivered, via certified mail (return receipt
requested), overnight courier, hand delivery or telefax, to the parties at the
following addresses (or at such other address for a party as may be specified by
like notice):


(i)
If to HYGFS or Wells Fargo:



Wells Fargo Financial Leasing, Inc.


Second Amended and Restated Recourse and Indemnity Agreement - Page 9

--------------------------------------------------------------------------------





5000 Riverside Drive, Suite 300E
Irving, TX 75039
Attention: General Counsel – Vendor Financial Services


(ii)
If to Hyster-Yale:



Hyster-Yale Group, Inc.
5875 Landerbrook Drive, Suite 300
Mayfield Heights, OH 44124
Attn: General Counsel


Such notices shall be deemed delivered upon receipt.


5.04    Headings. Article and Section headings used in this Agreement are for
convenience of reference only and shall not be used in interpreting or
construing or affecting the meaning or construction of this Agreement.


5.05    Counterparts. This Agreement may be executed by the parties hereto in
any number of counterparts, each of which shall be deemed to be an original but
all of which together shall constitute but one and the same instrument.


5.06    Severability. If any provision of this Agreement is held to be invalid
or unenforceable, such invalidity or unenforceability shall not affect or impair
the validity or enforceability of the remaining provisions of this Agreement.


5.07    Further Acts. The parties agree to take such further action and to
execute such further documents or instruments which are necessary and
appropriate to complete or give effect to the transactions contemplated hereby.


5.08    Restatement and Amendment. On the Restatement Effective Date, the
Current Recourse and Indemnity Agreement shall be amended and restated in its
entirety by this Agreement and the Current Recourse and Indemnity Agreement
shall thereafter be of no further force and effect except to evidence (i) the
representations and warranties of the parties hereto prior to the Restatement
Effective Date and (ii) any action or omission performed or required to be
performed pursuant to such Current Recourse and Indemnity Agreement prior to the
Restatement Effective Date. The restatements and amendments set forth herein
shall not cure any breach thereof existing prior to the Restatement Effective
Date. This Agreement may not be altered or varied nor its provisions waived
except in a writing duly executed by Wells Fargo, HYGFS and Hyster-Yale.


5.09    Governing Law and Jurisdiction. This Agreement shall be construed and
enforced in accordance with the laws of the State of New York. Any and all
disputes, controversies or claims arising out of, or relating to, this Agreement
or any of the Other Agreements shall be determined by arbitration in accordance
with the Arbitration Rules of the American Arbitration Association. The number
of arbitrators shall be three. One arbitrator each shall be appointed by
Hyster-Yale and Wells Fargo respectively, and the third arbitrator, who shall
serve as chairman of


Second Amended and Restated Recourse and Indemnity Agreement - Page 10

--------------------------------------------------------------------------------





the tribunal, shall be appointed by the American Arbitration Association. The
place of arbitration shall be New York City. The language of the arbitration
shall be English and any arbitral award arising from any arbitration pursuant to
this paragraph shall be final and binding upon all parties hereto and no party
shall seek recourse to a court of law or other authorities to appeal for
revision of such decision or any other ruling of the arbitrator. The cost of the
arbitration shall be borne by the party who does not prevail in the arbitration
proceeding or as is otherwise decided by the arbitration panel. The question of
whether a dispute is governed by this arbitration clause shall itself be
determined by arbitration.
 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute and deliver this Agreement as of the first date above
written.


WELLS FARGO FINANCIAL
BY: /s/ James W. Kelly
TITLE: Designated Signer            




HYG FINANCIAL SERVICES, INC.
BY: /s/ James W. Kelly
TITLE: Executive Vice President


HYSTER-YALE GROUP, INC.
BY: /s/ Kenneth C. Schilling
TITLE: Senior Vice President and Chief Financial Officer




Second Amended and Restated Recourse and Indemnity Agreement - Page 11